May 4, 2022

DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each retractable arm rest adapted to be moved forward to rest adjacent to a first side portion of a given side of the chair seat and each retractable arm rest adapted to be moved rearward to rest adjacent to a second side portion of the given side of the chair seat” must be shown or the feature(s) canceled from the claim(s). While Applicant shows that forward and rearward directions in which of the retractable arm rests can move, Applicant does not show the mechanism which provides the forward and rearward movement of the armrests.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Lemmen (U.S. Patent No. 5,536,070).


    PNG
    media_image1.png
    309
    205
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    304
    209
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    305
    205
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    301
    208
    media_image4.png
    Greyscale

	Lepper et al teach the structure substantially as claimed including a chair, comprising: a back member that tapers from a top to a bottom, wherein a first bottom portion of the bottom of the back member is attached to a bottom surface and a rear side of a seat; the seat tapers from a front side to the rear side at a second angle and a base attached to the bottom surface of the seat, the base comprising legs and each leg comprising a caster; a back cushion attached to a first portion of a back-member front surface; wherein a second bottom portion of the bottom of the back member extends below the bottom surface of the seat (see Figures 1-2).  Lepper et al do not teach retractable arm rests, each retractable arm rest adapted to be moved forward to rest adjacent to a first side portion of a given side of the chair seat and each retractable arm rest adapted to be moved rearward to rest adjacent to a second side portion of the given side of the chair seat.

    PNG
    media_image5.png
    332
    317
    media_image5.png
    Greyscale
 
However, Lemmen teaches retractable arm rests, each retractable arm rest adapted to be moved forward to rest adjacent to a first side portion of a given side of a chair seat and each retractable arm rest adapted to be moved rearward to rest adjacent to a second side portion of the given side of the chair seat.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al, to retractable arm rests, each retractable arm rest adapted to be moved forward to rest adjacent to a first side portion of a given side of a chair seat and each retractable arm rest adapted to be moved rearward to rest adjacent to a second side portion of the given side of the chair seat, as taught by Lemmen, since they would permit the arm rests to be placed in a wide variety of positions to prevent undue stress on the wrists, forearms, upper arms and shoulders of the occupant, thereby reducing the occurrence of a cumulative trauma disorder precipitated or aggravated by repeated exertions or movement of the body and also allow the chair to be adjusted to accommodate persons of different sizes and physiques and provide different levels of comfort to a wide variety of individuals.  The retractable armrests would allow a rear and side sitting clearance area defined by a first portion of the bottom of the chair back, a second portion of the back for the chair seat, and at least one of the retractable arm rests in a retracted position; herein the rear and side sitting clearance area is sufficient to accommodate a person sitting in the chair while wearing a tool belt, a duty belt, or while carrying weaponry, as defined in claims 5-6.

Claims 2-6, 10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Wilson et al (U.S. Patent No. 5,975,639).
Lepper et al teach the structure substantially as claimed including a chair, comprising: a back member that tapers from a top to a bottom, wherein a first bottom portion of the bottom of the back member is attached to a bottom surface and a rear side of a seat; the seat tapers from a front side to the rear side at a second angle and a base attached to the bottom surface of the seat, the base comprising legs and each leg comprising a caster; a back cushion attached to a first portion of a back-member front surface; wherein a second bottom portion of the bottom of the back member extends below the bottom surface of the seat.  (see Figures 1-2).  Lepper et al do not teach retractable arm rests, each retractable arm rest adapted to be moved forward to rest adjacent to a first side portion of a given side of the chair seat and each retractable arm rest adapted to be moved rearward to rest adjacent to a second side portion of the given side of the chair seat.

    PNG
    media_image6.png
    261
    224
    media_image6.png
    Greyscale

However, Wilson et al retractable arm rests, each retractable arm rest adapted to be moved forward to rest adjacent to a first side portion of a given side of a chair seat and each retractable arm rest adapted to be moved rearward to rest adjacent to a second side portion of the given side of the chair seat (See Fig. 7 that shows a manual adjustment mechanism that allows each armrest to be moved forward to rest adjacent to a first side portion of a given side of a chair seat and each retractable arm rest adapted to be moved rearward to rest adjacent to a second side portion of the given side of the chair seat.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al, to retractable arm rests, each retractable arm rest adapted to be moved forward to rest adjacent to a first side portion of a given side of a chair seat and each retractable arm rest adapted to be moved rearward to rest adjacent to a second side portion of the given side of the chair seat, as taught by Wilson et alsince they would permit the arm rests to be placed in a wide variety of positions to prevent undue stress on the wrists, forearms, upper arms and shoulders of the occupant, thereby reducing the occurrence of a cumulative trauma disorder precipitated or aggravated by repeated exertions or movement of the body and also allow the chair to be adjusted to accommodate persons of different sizes and physiques and provide different levels of comfort to a wide variety of individuals.  The retractable armrests would allow a rear and side sitting clearance area defined by a first portion of the bottom of the chair back, a second portion of the back for the chair seat, and at least one of the retractable arm rests in a retracted position; herein the rear and side sitting clearance area is sufficient to accommodate a person sitting in the chair while wearing a tool belt, a duty belt, or while carrying weaponry, as defined in claims 5-6.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Lemmen (U.S. Patent No. 5,536,070), as applied to claims 1-2 above, and further in view of Neustat (U.S. Patent Application Publication No. 2007/0040424  A1).
Lepper et al in view of Lemmen teaches the structure substantially as claimed but does not teach that the chair back and the chair seat are at least partially upholstered in a ballistic nylon.

    PNG
    media_image7.png
    188
    308
    media_image7.png
    Greyscale

However, Neustat teaches a slip cover made of ballistic nylon.  It would have been obvious and well within the level of ordinary skill in the art to upholster the chair back and chair seat, as taught by Lepper et al in view of Lemmen, with a ballistic nylon, as taught by Neustat, since it ballistic nylon can be found in backpacks, luggage, belts and straps, motorcycle jackets, watch bands, and knife sheaths, and chainsaw protective chaps covering the fronts of the chainsaw operator's legs. The ballistic nylon would create a chair that is more puncture resistant and less prone to cuts and tears when exposed to sharp edges.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Lemmen (U.S. Patent No. 5,536,070), as applied to claims 2 above, and further in view of Roslund, Jr. et al (U.S. No. 6,361,110 B1).
Lepper et al in view of Lemmen teaches the structure substantially as claimed but does not teach that the base further comprises a pneumatic cylinder adapted to raise and lower the chair seat.

    PNG
    media_image8.png
    339
    225
    media_image8.png
    Greyscale

However, Roslund, Jr. et al teach base further comprises a pneumatic cylinder adapted to raise and lower the chair seat.  It would have been obvious and well within the level of ordinary skill in the art to modify the base, as taught by Lepper et al in view of Lemmen, to include a base that further comprises a pneumatic cylinder, seat as taught by Roslund, Jr. et al since it would allow the chair to vertically adjusted to accommodate persons of all heights.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Lemmen (U.S. Patent No. 5,536,070)., as applied to claim 2 above, and further in view of Wingerter (U.S. Design Patent No. D363401).
Lepper et al in view of Lemmen teaches the structure substantially as claimed but does not teach that a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back.
		
    PNG
    media_image9.png
    224
    291
    media_image9.png
    Greyscale

However, Wingerter teaches the concept a backrest having a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Lemmen, to include a backrest having a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back, as taught by Wingerter,  since it is a design choice and since the bottom portion extends below the bottom of the surface of the seat and is not intended to support the lower portion of a person’s back, it is not necessary for it to have a cushion
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Lemmen (U.S. Patent No. 5,536,070), as applied to claims 3-4 above, and further in view of Crawford (U.S. Patent No. 5,037,158).
Lepper et al in view of Lemmen teaches the structure substantially as claimed but does not teach that the bottom of the chair back is attached under the chair seat.
	
    PNG
    media_image10.png
    342
    244
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    312
    221
    media_image11.png
    Greyscale

However, Crawford teaches a chair that includes teaches the concept of the bottom of the chair back being attached under the chair seat, as well as the chair back attached under the chair seat through a ratchet mechanism adapted to adjust a height of the chair back.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Lemmen, to include a back with the bottom of the chair back being attached under the chair seat, as well as the chair back attached under the chair seat through a ratchet mechanism adapted to adjust a height of the chair back, as taught by Crawford, since it would allow the back to vertically adjustable to accommodate persons of various heights and sizes.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Lemmen (U.S. Patent No. 5,536,070), as applied to claims 3-4 above, and further in view of Roslund, Jr. (U.S. Patent No. 6,027,169).
Lepper et al in view of Lemmen teaches the structure substantially as claimed but does not teach that the base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward and that the base further comprises a tilt tension adjustment mechanism to tilt the chair seat to a selected angle.
			
    PNG
    media_image12.png
    226
    229
    media_image12.png
    Greyscale

However, Roslund, Jr. teaches a base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward (See Fig. 14) and a base that further comprises a tilt tension adjustment mechanism to tilt the chair seat to a selected angle.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Lemmen, to include a base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward, as taught by Roslund, Jr., since it would permit occupant-selected sliding and repositioning of the seat member  to accommodate the comfort needs of various persons.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Wilson et al (U.S. Patent No. 5,975,639), as applied to claims 1-2 above, and further in view of Neustat (U.S. Patent Application Publication No. 2007/0040424 A1).
Lepper et al in view of Wilson et al teaches the structure substantially as claimed but does not teach that the chair back and the chair seat are at least partially upholstered in a ballistic nylon.  However, Neustat teaches a slip cover made of ballistic nylon.  It would have been obvious and well within the level of ordinary skill in the art to upholster the chair back and chair seat, as taught by Lepper et al in view of Wilson et al, with a ballistic nylon, as taught by Neustat, since it ballistic nylon can be found in backpacks, luggage, belts and straps, motorcycle jackets, watch bands, and knife sheaths, and chainsaw protective chaps covering the fronts of the chainsaw operator's legs. The ballistic nylon would create a chair that is more puncture resistant and less prone to cuts and tears when exposed to sharp edges.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Wilson et al (U.S. Patent No. 5,975,639), as applied to claims 2 above, and further in view of Roslund, Jr. et al (U.S. No. 6,361,110 B1).
Lepper et al in view of Wilson et al teaches the structure substantially as claimed but does not teach that the base further comprises a pneumatic cylinder adapted to raise and lower the chair seat.  However, Roslund, Jr. et al teach base further comprises a pneumatic cylinder adapted to raise and lower the chair seat.  It would have been obvious and well within the level of ordinary skill in the art to modify the base, as taught by Lepper et al in view of Wilson et al, to include a base that further comprises a pneumatic cylinder, seat as taught by Roslund, Jr. et al since it would allow the chair to vertically adjusted to accommodate persons of all heights.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Wilson et al (U.S. Patent No. 5,975,639), as applied to claim 2 above, and further in view of Wingerter (U.S. Design Patent No. D363401).
Lepper et al in view of Wilson et al teaches the structure substantially as claimed but does not teach that a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back.  However, Wingerter teaches the concept a backrest having a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Wilson et al, to include a backrest having a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back, as taught by Wingerter,  since it is a design choice and since the bottom portion extends below the bottom of the surface of the seat and is not intended to support the lower portion of a person’s back, it is not necessary for it to have a cushion

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Wilson et al (U.S. Patent No. 5,975,639), as applied to claims 3-4 above, and further in view of Crawford (U.S. Patent No. 5,037,158).
Lepper et al in view of Wilson et al teaches the structure substantially as claimed but does not teach that the bottom of the chair back is attached under the chair seat.
	However, Crawford teaches a chair that includes teaches the concept of the bottom of the chair back being attached under the chair seat, as well as the chair back attached under the chair seat through a ratchet mechanism adapted to adjust a height of the chair back.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Wilson et al, to include a back with the bottom of the chair back being attached under the chair seat, as well as the chair back attached under the chair seat through a ratchet mechanism adapted to adjust a height of the chair back, as taught by Crawford, since it would allow the back to vertically adjustable to accommodate persons of various heights and sizes.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Wilson et al (U.S. Patent No. 5,975,639), as applied to claims 3-4 above, and further in view of Roslund, Jr. (U.S. Patent No. 6,027,169).
Lepper et al in view of Wilson et al teaches the structure substantially as claimed but does not teach that the base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward and that the base further comprises a tilt tension adjustment mechanism to tilt the chair seat to a selected angle.
			
However, Roslund, Jr. teaches a base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward (See Fig. 14) and a base that further comprises a tilt tension adjustment mechanism to tilt the chair seat to a selected angle.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Wilson et al, to include a base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward, as taught by Roslund, Jr., since it would permit occupant-selected sliding and repositioning of the seat member  to accommodate the comfort needs of various persons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rodney B White/            Primary Examiner, Art Unit 3636